UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1295



PATRA WURAOLA AKINWANDE,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-700-438)


Submitted:   August 3, 2005                 Decided:   August 17, 2005


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alexander M. Chanthunya, Silver Spring, Maryland, for Petitioner.
Peter D. Keisler, Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Larry P. Cote, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Patra Wuraola Akinwande, a native and citizen of Nigeria,

petitions for review of a Board of Immigration Appeals’ (“Board”)

order denying her motion to reconsider the denial of a motion to

reconsider.      We deny the petition for review.

           Akinwande devotes her entire brief to the Board’s October

28, 2003 order dismissing her appeal from the immigration judge’s

decision denying relief.         Because Akinwande did not file a timely

petition   for    review   from    that   order,   this    court    is   without

jurisdiction to conduct a review.               See 8 U.S.C. § 1252(b)(1)

(2000); Stone v. INS, 514 U.S. 386, 405 (1995).

           Because Akinwande may not file a motion to reconsider an

order denying a motion to reconsider, the Board did not abuse its

discretion denying the motion. See 8 C.F.R. § 1003.2(b)(2) (2005).

           Accordingly,     we    deny    the   petition   for     review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             PETITION DENIED




                                     - 2 -